In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00436-CR


                      BRYAN MATTHEW ROCHA, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 47th District Court
                                    Potter County, Texas
              Trial Court No. 76,010-A-CR, Honorable Dan L. Schaap, Presiding

                                    February 1, 2019

                            MEMORANDUM OPINION
                    Before CAMPBELL and PIRTLE and PARKER, JJ.


      Pending before this Court is appellant Bryan Matthew Rocha’s motion to dismiss

his appeal. As required by Rule 42.2(a) of the Texas Rules of Appellate Procedure,

appellant and his attorney have signed the motion. No decision of this Court having been

delivered to date, we grant the motion. Accordingly, the appeal is dismissed. No motion

for rehearing will be entertained and our mandate will issue forthwith.


                                                        Per Curiam
Do not publish.